02/02/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                             Case Number: DA 15-0427


                                         DA 15-0427


RICHARDS DEVELOPMENT COMPANY,
JOHN RICHARDS CONSTRUCTION
COMPANY and SEELEY LAKE READY                                               FEB 0 2 2021
MIX COMPANY,                                                             Bowen Greenwood
                                                                       Clerk of Suprenle Cour
                                                                          State of IVIontant-3

             Petitioners and Appellants,
                                                                      ORDER
      v.

STATE OF MONTANA,DEPARTMENT
OF TRANSPORTATION,

             Respondent and Appellee.



       This appeal has been pending since July 2015 and has never been briefed. On
September 14, 2020, attorney Ward "Mick" Talefffiled a Mediator's Report indicating that
the parties had settled the matter, subject to certain conditions being rnet. Taleff anticipated
that these conditions would take 60 to 90 days for completion, and he further asserted that
the parties would request the briefing schedule be held in abeyance in the interirn. Nothing
further has been filed since the Mediator's Report.
       IT IS ORDERED that, within thirty days of the date of this Order, counsel for the
Petitioners and Appellants shall file a report on the status of this appeal.
       The Clerk is directed to provide a copy of this Order to all counsel of record.
                        +-NG)
       DATED this C..,—day of February, 2021.

                                                   For the Court,




                                                                  Chief Justice